Title: To Thomas Jefferson from William Cabell, 28 December 1821
From: Cabell, William
To: Jefferson, Thomas


Dear Sir.
Montevideo.
Decr 28. 1821
I beg leave to introduce to your acquaintance, my son in law, Mr Henry Carrington—He is the son of Judge Carrington. the elder, whom you, no doubt, knew. He is one of several gentlemen appointed Commissioners by the Court of Charlotte, for adopting a suitable plan of a Court house for that County; with authority to contract for the building the same—He was with me some time this fall, when he had an opportunity of seeing the plan of a Court House which you had drawn at the request of Colo Yancey of this County—He was so much pleased with it, that he procured it from Colo Yancey, together with your letter to him; and on submitting it to the other Trustees, they unanimously adopted it, and are anxious to execute it without the slightest change—Influenced by your opinion of the capacity and fidelity of the workman at the University, they have engaged Mr Carrington to go there, and tender the contract to some of them, giving him full powers to conclude the same immediately. He has not, it is true, any power of Attorney, formally executed to him, for this purpose, because it was not supposed that his authority would be questioned, or that any doubt would be entertained of the ratification & confirmation, by the other Commissioners, of any contract he may make in their behalf. Mr Carrington would not have undertaken this agency, but for the hope of obtaining from you that information & aid which you had kindly tendered to Colo Yancey. The object of this letter is to solicit that aid for him; and as he is without experience in drawing contracts of this particular kind, he apprehends he will be at great loss in making a suitable description of the style & manner of executing the work. If it would not trespass too much on your time, he would be particularly indebted to you for information on this head.I pray you to excuse the liberty I have taken, & to be assured that I shall feel most grateful for any aid you may find it convenient to render Mr Carrington—With the highest respect, I am Dr Sir, your mo. ob. st.Wm H. Cabell